DETAILED ACTION
Claims 1-5 are pending. 
The Office Action mailed on 8/9/2021 is withdrawn.
After an interview on 11/1/2021, it came to the Examiner’s attention that the lead reference is improper for teaching the inhibition of sEH-P. The reference clearly teaches the inhibition of sEH-H, not sEH-P. As such Examiner agreed to mail a 2nd non-final to address the improper rejection. The invention instantly claimed is directed towards sEH-P inhibition.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed 9/27/2019 is a national stage entry of PCT/EP2018/058115, with an International Filing Date 3/29/2018; and claims foreign priority to 17306561.6, filed 11/10/2017 and to 17305370.3, filed 3/30/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price WO 01/049295 A1 published July 12, 2001.
Price discloses low dose bisphosphonates, specifically tiludronate, for the treatment of cardiac and arterial calcification (Page 4, Line 19; Page 5, Line 3; Page 16, Lines 1-12; claims 1, 3, 8, 9, 22, 24, 25, 28). Price notes the treatment of idiopathic arterial calcification in infancy and aortic valvular calcification in the elderly (Page 15, Lines 1-15). Tiludronate is an inhibitor of sEH-P, as noted by Applicant at Page 7, para 1. 

IN REGARDS TO CLAIMS 1-3 AND 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Price WO 01/049295 A1 published July 12, 2001 in view of Liu et al. “Current understanding of coronary artery calcification,” Journal of Geriatric Cardiology (2015) 12: 668-675 and FDA Guidance for Industry “FDA Guidance”, October 2011 Labeling.
Claim 1 is generally directed towards a method of treating cardiovascular calcification in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an inhibitor of phosphatase activity of soluble epoxide hydrolase. This claim is anticipated. 
Claim 3 however requires a more specific patient population, “wherein the subject is elderly and/or has a mineral imbalance disorder.” Claim 5, dependent of claim 3 requires, “wherein the mineral imbalance disorder is associated with severe renal failure in a subject on hemodialysis, a hemodialysis arteriovenous (AV) graft/shunt, a vein graft, a vascular anastomosis, diabetes, Paget's disease, rheumatoid arthritis, osteoporosis or osteoarthritis.”
Price discloses low dose bisphosphonates, specifically tiludronate, for the treatment of cardiac and arterial calcification (Page 4, Line 19; Page 5, Line 3; Page 16, Lines 1-12; claims 1, 3, 8, 9, 22, 24, 25, 28). Price notes the treatment of idiopathic arterial calcification in infancy and aortic valvular calcification in the elderly (Page 15, Lines 1-15). Tiludronate is an inhibitor of sEH-P, as noted by Applicant at Page 7, para 1. 
	Therefore obviousness of the instant claims depends on the significance of the subset of patients, either the elderly or a patient with a “mineral imbalance disorder.” Price teaches treating cardiovascular calcification, but is silent on the age or comorbidities of the patient.
	Liu teaches the general and current understanding of coronary artery calcification (CAC). Liu teaches the prevalence of CAC is age- and gender-dependent, occurring in over 90% of men and 67% of women older than 70 years of age. Additionally, people who have higher body mass index, higher blood pressure, abnormal lipids (higher low density lipoprotein or triglycerides, lower high density lipoprotein, or use of lipid-lowering medication), glucose disorders (impaired fasting glucose, untreated or treated diabetes mellitus), a familial history of CAC, chronic kidney disease (CKD), higher fibrinogen level and higher C-reactive protein level are more susceptible to CAC. Therefore the art clearly establishes the age of patient generally as elderly, and establishes that generally speaking the patient mat have a mineral imbalance and renal issues.
	The FDA Guidance is brought in to show that generally speaking drugs will be used to treat disease when the treatment is effective and the risk is outweighed by the benefit. The FDA Guidance states this well-established fact in the medical arts. See “When to Contraindicate” on page 8. Therefore, treating this subset of patients with cardiovascular calcification would not be contraindicated based on the art of record. 
	As such, a person of ordinary skill in the art would have a reasonable expectation of success in treating all the patients claimed, as Price teaches using the drugs for this indication (cardiovascular calcification), and no contraindications are present. Moreover, the art clearly shows that patients with cardiovascular calcification will most likely be elderly or have a mineral imbalance. As such the instant claims were prima facie obvious at the time of filing.

IN REGARDS TO CLAIM 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klingler et al. “Bacterial Expression and HTS Assessment of Soluble Epoxide Hydrolase Phosphatase,” Journal of Biomolecular Screening 21(7) 689-694.
	Claim 4 states, “a method for screening a plurality of test substances to identity those which are useful for the treatment of cardiovascular calcification in a subject in need thereof comprising i) testing each of the test substances for its ability to inhibit the phosphatase activity of soluble epoxide hydrolase and ii) identifying a test substance which inhibits said phosphatase activity as useful for treating cardiovascular calcification in a subject in need thereof.”	
	The phrase, “for screening a plurality of test substances to identity those which are useful for the treatment of cardiovascular calcification in a subject in need thereof,” is a statement of intent and has no structural requirement or method step.
	The phrase, “as useful for treating cardiovascular calcification in a subject in need thereof,” is a statement of intent/use and has no structural requirement or method step.
	As such a method of i) testing each of the test substances for its ability to inhibit the phosphatase activity of soluble epoxide hydrolase and ii) identifying a test substance which inhibits said phosphatase activity, will anticipate the current claim meeting all the required limitations.
	Klingler teaches the bacterial expression of the recombinant N-terminal domain of sEH-P and the development of a high-throughput screening protocol using a sensitive and commercially available substrate fluorescein diphosphate. The usability of the assay system was demonstrated and novel inhibitors of sEH-P were identified.
	Klingler anticipates claim 4.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629